DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16 and 20 directed to Species B non-elected without traverse.  Accordingly, claims 16 and 20 have been cancelled.
Allowable Subject Matter
Claims 1, 6, 8-15, 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 17, Kim et al. (US Pub. 20120050654) teaches (in figures 1-3) a display panel, comprising: an array substrate (1), an opposite substrate (200), and a liquid crystal layer (300) between the array substrate and the opposite substrate, wherein the array substrate is located above the opposite substrate near a light emerging side of the display panel, a photosensitive device (S_1) is disposed inside the assay substrate, and a path for the photosensitive device to receive ambient light avoids a color resist layer (91-93) in the display panel, wherein the photosensitive device comprises a first light-shielding layer (16 in S_1), a first source (64 in in S_1), a first drain (62 in in S_1), a first active layer (52 in in S_1), and a first gate (84 in in S_1) and that the photosensitive device (S_1) is a photoresistor with the first active layer (44) functioning as a photosensitive layer and that increases current from the source to the drain when irradiated with light. 
Zhang et al. (US Pub. 20180174552) teaches forming a gate (16) of a phototransistor (20) to be a photoresistor is an equivalent structure to forming an active layer as the photosensitive layer as a both structures will perform the same function of increasing current from the source to the drain when irradiated with light (see paragraph 36).  
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which the first gate is the photosensitive layer and comprises a first sensing electrode and a second sensing electrode and a photoresistor located between the first sensing electrode and the second sensing electrode, in combination with the other required elements of claims 1 and 17 respectively. 
Claims 6, 8-15, and 19 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 7-10 of applicant’s response, filed 06/17/2022, with respect to claims 1, 6, 8-15, and 19 have been fully considered and are persuasive.  The rejections under 35 U.S.C 102 and 103 of claims 1, 6, 8, 12-15, 17, and 19 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871